— Order of the County Court, Westchester County, denying motion of the judgment creditor for an order under section 793, Civil Practice Act, fixing a judgment debtor’s earning power and income at fifty dollars a week, and directing payment by the debtor to the creditor of ten dollars a week, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs, to the extent of fixing the debtor’s income at fifty dollars a week, and requiring the payment of five dollars a week upon the judgment. The evidence discloses that a business conducted in the name of the debtor’s wife is actually owned and operated by the debtor. The payments that he makes for rent and living expenses reveal that his income is in excess of fifty dollars a week. He is, therefore, able to pay five dollars a week on account of the judgment. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.